Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jacori Andre Carter appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we deny Carter’s motion to appoint counsel, and we affirm for the reasons stated by the district court.* Carter v. Farmer, No. 7:12-cv-00008-GEC-RSB, 2012 WL 3912765 (W.D.Va. Sept. 7, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED.

 We reject Carter's challenge to the district court's refusal to sanction Defendants for their alleged spoliation of evidence.